Citation Nr: 0413117	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of vision, claimed as due to VA treatment with medications. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1945 to December 1948 and from September 1950 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The veteran testified at a 
videoconference hearing before the undersigned in May 2004; a 
transcript of the hearing is of record.  

During the hearing, the undersigned granted a motion to 
advance the case on the Board's docket (AOD) due to the 
veteran's advanced age.  Also during the hearing, the veteran 
requested that the case be held in abeyance to allow time for 
submission of additional evidence; however, as the case 
requires further development which he indicated was 
necessary, and which can be completed while the veteran 
gathers the evidence he wishes to submit, and as the delay 
resulting from an abeyance would be contrary to the purpose 
of an AOD, the undersigned has determined that an abeyance is 
not necessary.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance regarding notice requirements 
under the VCAA.  The veteran has not been provided VCAA 
notice specific to the matter on appeal.  As the claim is 
being remanded anyway, there is an opportunity to ensure that 
notice requirements are satisfied.

The veteran contends, essentially, that his blindness is a 
result of medications prescribed by VA physicians.  
Generally, if VA hospital care, medical or surgical 
treatment, or examination results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct, and the proximate cause involved VA fault or an 
unforeseen event, compensation is awarded in the same manner 
as if the additional disability or death were service 
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 
3.800(a).

It appears that pertinent medical evidence may be 
outstanding.  During the May 2004 videoconference hearing, 
the veteran reported that, in approximately April 2000, he 
was told by a private physician that his blindness was caused 
by medications prescribed by VA.  While the claims file 
contains reports of private medical treatment from April 
2001, there is no evidence of treatment on the dates given by 
the veteran.  Additionally, the veteran noted having a 
private eye examination in February 2004, the reports of 
which have not been received by VA.  VA treatment and 
examination reports are constructively of record; here, in 
addition, they are alleged to contain pertinent information..

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory 
provisions, implementing regulations, 
and all interpretative authority, 
including precedent Court decision 
guidelines.  In particular, the RO 
should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, the 
controlling law and regulations, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  

2.  The RO should obtain complete copies 
of any private or VA reports (those not 
already associated with the claims file) 
of medical treatment or examinations the 
veteran received for his eyes since 
March, 1991.  He should assist in this 
matter by identifying the sources of 
treatment and examinations, and providing 
any necessary releases.  In particular, 
the RO should obtain reports of any 
treatment at Santa Rosa Low Vision Clinic 
(as noted by the veteran during his May 
2004 videoconference hearing).  

3.  The RO should then review the record, 
and arrange for any further development 
suggested by the results of the 
development requested above, including, 
but not limited to, any necessary medical 
examinations or advisory medical 
opinions.  Specifically, if records 
received by the RO contain a medical 
opinion relating the veteran's blindness 
to medications prescribed by VA, the RO 
should arrange for the veteran's claims 
folder (to include the treatment records 
secured as a result of development 
requested herein) to be reviewed by an 
ophthalmologist.  The reviewing physician 
should provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's blindness was caused 
by medications prescribed by VA (and, 
only if so, whether there was an element 
of fault in the treatment provided by VA, 
or whether the blindness was an 
unforeseen consequence of treatment).  
The examiner should explain the rationale 
for any opinion given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



